Citation Nr: 0622438	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-39 427	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from March 1980 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current acquired psychiatric disorder 
to his service or any incident therein.

2.  The veteran does not have qualifying wartime service for 
the purpose of receipt of VA pension benefits.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include 
schizophrenia and anxiety disorder, was not incurred in or 
aggravated by military service or any other incident therein, 
nor may a psychiatric disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The requirements for establishing basic eligibility for 
VA nonservice-connected pension benefits are not met.  38 
U.S.C.A. §§ 1501(4), 1521(a) and (j) (West 2002); 38 C.F.R. 
§ 3.3 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in January and April 2004 which asked him to 
submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection on direct and 
presumptive bases and what he needed to show for nonservice-
connected pension benefits in the January 2004 letter.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of the claim.  That was accomplished in this 
case.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and nonservice-
connection pension benefits, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating in the case of his service connection claim 
or for effective dates for all the benefits sought on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Likewise, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for nonservice-
connection pension benefits, any questions as to the 
appropriate effective dates to be assigned are rendered moot.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA treatment records.  In letters 
received in February and April 2004, the veteran specifically 
stated that he had no additional evidence to submit in 
support of his claims.  Accordingly, the Board is satisfied 
that the duty to assist has been met with regard to the 
veteran's claim of entitlement to service connection.  38 
U.S.C.A. § 5103A.

With regard to the veteran's claim of entitlement to 
nonservice-connection pension benefits, as will be explained 
below, the law, and not the evidence, is dispositive in this 
case.  The Court has held that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this claim and that the case is ready for appellate review.

Analysis

Service Connection

The veteran contends that he has had a psychiatric disability 
all of his life and it is unclear from his contentions and 
statements whether he claims that the condition pre-existed 
and was aggravated by his service or that it was incurred in 
service.  Both possibilities will be addressed.

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an acquired psychiatric 
disorder.  Initially, there is no evidence in his service 
medical records that the veteran had a pre-existing 
psychiatric disorder.  His February 1980 report of medical 
history shows no history of any symptoms associated with any 
psychiatric disorder and he denied any previous treatment for 
a mental condition.  The accompanying enlistment medical 
examination report shows that his psychiatric evaluation was 
normal.  The remainder of his service medical records shows 
no evidence of any complaints, findings, treatment or 
diagnosis that could be associated with a psychiatric 
disorder.  Although the evidence shows that he currently has 
a psychiatric disorder that was treated and diagnosed as 
early as 1988, at least 8 years after the veteran's discharge 
from service, there is no competent medical evidence 
etiologically linking it to his service, or any incident 
therein.  While the veteran believes he currently has an 
acquired psychiatric disability as a result of service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and anxiety disorder, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Nonservice-Connected Pension

Subject to income limitations, nonservice-connected pension 
is available to a veteran who served for 90 days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities that are 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2005).  

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002).

The term "period of war" mean the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) 
(West 2002).

The evidence of record reflects service from March to October 
1980, with no evidence of service during a period of war.  
The veteran does not contend that he served during a period 
of war.  Thus, the Board finds that the appellant did not 
serve during any period of war as defined by 38 C.F.R. § 3.2.

The aforementioned law clearly specifies that only veterans 
who have 90 or more days of active service during a period of 
war, or who were discharged or released from such service for 
a service-connected disability have eligibility for 
nonservice-connected pension benefits.  As the record shows 
that the veteran's period of service did not occur during a 
"period of war," he is not eligible for pension benefits.  

Given the foregoing, there is no legal basis for the grant of 
entitlement to basic eligibility for nonservice-connected 
pension.  Accordingly, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia and anxiety, is denied.

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


